Los hechos están expresados en la opinión.
El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Hijos de J. Bird y León, una sociedad regular colectiva con domicilio en Fajardo, entabló una demanda de injunction contra Constantino Luiña, a los efectos de obligarle a respe-tar cierta servidumbre de paso existente a favor de una finca de la sociedad demandante sobre otra finca que tenía arren-dada Luiña. Luiña reconoció que había impedido el paso, pero alegó que si así había actuado, se debía a que en realidad no existía la servidumbre. Se celebró el juicio; ambas partes practicaron sus pruebas y la corte decidió el pleito en favor dé los demandantes. El demandado entonces interpuso el presente recurso de apelación.
El alegato de la parte apelante es largo y confuso. Puede deducirse de él que se señala la comisión de los siguientes errores:
1, Que no procede un injunction para pedir que se deje expedito un camino, cuando de la faz de la petición no aparece el derecho del predio dominante inscrito; 2, que no puede prosperar una petición de injunction en la cual no se especi-fican con absoluta claridad los daños y perjuicios; 3, que la prueba del título de la servidumbre fuá insuficiente ;• 4, que el injunction no procedía porque se demostró la existencia de otro camino; 5, que no se probó la identidad del predio,do-minante, y 6, que el demandado es tercero.
1. No es necesario que el derecho del demandante aparezca inscrito en el registro, si se alegan en la demanda hechos su-ficientes demostrativos de su existencia. Además, en este caso si bien no se inscribió la servidumbre de la manera pres-*623crita en la Ley Hipotecaria, es lo cierto que de los libros del registro consta de modo tan claro la realidad del gravamen, qne no obstante lo en contrario consignado por el registrador en uno de los asientos relativos a la finca, nadie puede llamarse a engaño.
El mismo demandado presentó como prueba una certifi-cación expedida por el Registrador de Humacao de la cual aparece que en 3 de julio de 1878 don Federico Guzmán ven-dió una finca de 28 cuerdas a don José Antonio Arrieta, con-signándose en la escritura de venta y en su inscripción- en el registro lo que sigue: “Verificada la venta de dicbo terreno con todas sus entradas, salidas, usos, costumbres, derechos y servidumbres entre los que reconoce el comprador Arrieta, con especialidad, la del camino que sobre el terreno comprado y lugar del matadero tiene su vendedor Guzmán para las en-tradas y salidas de su estancia, y que en todo tiempo se obliga a respetar. ’ ’
En seis de julio de 1898 Arrieta vendió la finca a Doña Diorata Cestary. En la escritura se expresó lo que sigue: “Cargas. Del título exhibido y manifestación expresa del vendedor la finca descrita se halla afecta a una servidumbre de paso o camino, por el sitio denominado matadero que el Sr. Guzmán se reservó al venderla, con objeto' de dar entrada y salida a otra finca contigua, * * La escritura se inscribió en el registro, en el que antes se había inscrito otra de hipoteca. Al hacerse la inscripción de la hipoteca, que fué la segunda relativa a la finca, no obstante referirse el registrador expresamente a la primera inscripción para decir que de ella constaban la descripción, linderos y demás cir-cunstancias, expresó lo que sigue: “No aparece afecta a carga alguna. ”
La finca de 23 cuerdas la tiene en la actualidad el deman-dado arrendada. La finca contigua de que se trata pertenece a los demandantes.'
2. Realmente la alegación de perjuicios irreparables de-bió hacerse con mayor claridad." Pero atendidas las circuns-*624tandas concurrentes, esto es, una servidumbre de paso de antiguo constituida, cerrada por el arrendatario del predio sirviente, obstaculizando así de modo inmediato los servicios del predio dominante, creemos que no debe por este motivo, dejarse sin efecto la obra ya realizada por la corte de distrito.
3. La prueba es suficiente a nuestro juicio. Además de lo consignado expresamente en la documentación relativa al predio sirviente y en las inscripciones de la misma en el re-gistro, se presentó una amplia prueba testifical para demos-trar que la servidumbre existía de muy antiguo. Entre los testigos que declararon está don Pedro Blanco, esposo de la dueña del predio sirviente, que reconoció sin vacilación de ninguna especie, la realidad de la servidumbre. Debe' acla-rarse bien que no es la dueña de la finca la que niega la ser-vidumbre. Es el arrendatario.
4. La prueba del demandado tendió a demostrar que la finca de los demandantes tenía otra salida para ir al pueblo. Parece que es así en efecto. Dando un rodeo y pasando por un camino vecinal podrían conducir los demandantes los pro-ductos de su finca al pueblo de Fajardo sin necesidad de pasar por la finca que tiene arrendada el demandado. Pero esto no empece para que los demandantes pidan el reconocimiento de su derecho que fué consignado en un documento público desde 1878 e inscrito en el registro de la propiedad. .
5. Hemos examinado la prueba y de toda ella en conjunto se puede concluir que la finca de que actualmente son dueños los demandantes, es la finca contigua a que se refería la es-critura de 1878.
6. El demandado no es tercero por el hecho de que en el contrato de arrendamiento se consignara que sobre la finca arrendada no pesaban cargas ni gravámenes. El es un simple arrendatario, apareciendo, además, clara del registro la exis-tencia de la servidumbre.
Debe confirmarse la sentencia apelada.

Confirmada la. sentencia apelada.

*625Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Presidente Sr. Hernández no intervino en la resor lución de este caso. . ¡